Bigelow, C. J.
1. Evidence of the general character of the females for chastity who frequented the house was competent proof to show that it was of bad repute. Commonwealth v. Kimball, 7 Gray, 328. It was the general character or reputation of these persons in the community to which the witnesses testified, and not to their actual knowledge of their personal traits or conduct. This is manifest from the fact stated in the exceptions, that the witnesses knew nothing of the females seen in the house except by report.
2. It does not appear that the inquiry concerning the character of these females was extended beyond the issue. In the absence of any statement in the exceptions to the contrary, it must be assumed that the evidence on this point was relevant and material, and was properly confined to their reputation foi chastity and good behavior.
3. Evidence that there was no noise or disturbance of the peace in the house, or annoyance to the persons residing in the neighborhood, was wholly immaterial. It did not tend to meet the case proved by the government. The nuisance consisted in keeping a house where wicked and dissolute people resorted, to the injury of good morals, and to the evil example of others. Commonwealth v. Kimball, 7 Gray, 330.
4. The instructions to the jury were correct. If the defendant aided and assisted others in committing the offence charged in the indictment, he was equally guilty, in the eye of the law, with those who actually hired and controlled the house. In misdemeanors, all who participate in the criminal act are deemed to be principals. Exceptions overruled.